Citation Nr: 1227788	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico
 
 
THE ISSUES
 
1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety disorder and insomnia.    
 
2.  Entitlement to service connection for arthritis.  
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for jungle rot claimed as a foot fungus. 
 
4.  Entitlement to service connection for a bilateral hearing loss.  
 
5.  Entitlement to service connection for a lung condition.  
 
6.  Entitlement to service connection for a liver cyst.  
 
7.  Entitlement to a rating in excess of 10 percent for diabetes prior to June 30, 2011 and to a rating in excess of 20 percent thereafter.     
 
8.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy with arterial hypertension.    
   
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel
 
 
INTRODUCTION
 
 
The Veteran served on active duty from August 1969 to March 1972, to include combat service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans' Affairs (VA).  The RO initially adjudicated separate claims of entitlement to service connection for PTSD and for "anxiety and insomnia."  As the medical evidence of record shows various psychiatric diagnoses, including a depressive disorder, rule out PTSD and cannabis dependence; and as the Veteran's complaints of insomnia may represent a symptom of underlying psychiatric disorder, the Board has recharacterized these two issues as one, as stated above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 
 
The issues of entitlement to service connection for ischemic heart disease and upper and lower extremity neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for a psychiatric disability, foot fungus, a bilateral hearing loss, a lung disorder, and a liver cyst; the issue of entitlement to a rating in excess of 10 percent for diabetes prior to June 30, 2011 and a rating in excess of 20 percent thereafter; and entitlement to a rating in excess of 30 percent for diabetic nephropathy with arterial hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Arthritis was not manifested in service or for many years thereafter and the preponderance of the evidence is against a finding that arthritis is related to service.    
 
2.  In a July 1972 decision, the New York RO denied entitlement to service connection for jungle rot.
 
3.  Evidence associated with the record since the July 1972 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for jungle rot claimed as foot fungus. 
 
 
CONCLUSIONS OF LAW
 
1.  Arthritis was not incurred or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 
 
2.  The July 1972 decision which denied entitlement to service connection for jungle rot is final.  38 U.S.C.A. § 7105 (West 2002). 
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for jungle rot claimed as foot fungus.  38 U.S.C.A. §  5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete the claims herein decided, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2008.    
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
II.  Analysis
 
A.  Service connection for arthritis 
 
In order to establish entitlement to service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
  
Additionally, service connection may be granted for arthritis if the disorder was compensably disabling within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).
 
The Veteran's service treatment records do not show any findings or complaints of arthritis or other joint problems.  Similarly, prior to 2007, the Veteran's post-service medical records are negative for any findings or complaints of arthritis.  A July 2008 VA internal medicine note shows that the Veteran complained of knee and hip pain, which had begun several months earlier.  At that time, the examining physician indicated that the Veteran was most likely experiencing arthritis.   

In light of the foregoing. the evidence does not demonstrate that arthritis was present any earlier than 2007, approximately 35 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that any arthritis that has been diagnosed since service is related to such service.     
 
Although the Veteran appears to contend that the arthritis is related to service, as a lay person untrained in the field of medicine he is not competent to provide a medical opinion concerning such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally a VA examination or opinion is not necessary in this case as there is neither evidence (nor even an allegation) of continuity of joint symptomatology since service, nor evidence suggesting a nexus between service and current arthritis, is present in this case.  38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, given that there is no competent medical evidence of arthritis until many, many years after service and no competent evidence of a nexus between arthritis and the Veteran's service, the weight of the evidence preponderates against a finding of service connection on either a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.     

The claim is denied.
 
A.  Claim to reopen
 
In a July 1972 decision, the New York RO denied entitlement to service connection for jungle rot.  The RO found that jungle rot had not been shown by the evidence of record.  The July 1972 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
 
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
 
Evidence received prior to the July 1972 denial includes the service treatment records and the report of a VA medical examination.  
 
The service treatment records show that in May 1970, the Veteran was found to have congenital deformities of the fourth toes of both feet.  When walking prolonged distances he experienced pain because of abnormal dynamics of the feet.  The plantar surface of both feet revealed a furrow between the fourth and fifth toes, which according to the Veteran would bleed occasionally when walking long distances.  The Veteran had tried a wide boot with no benefit.  As a result, he was put on a permanent profile, which included no crawling, stooping, running, jumping, prolonged standing or marching.  In August 1970, the Veteran was seen by an orthopedic surgeon, who felt that his current duty was aggravating his foot condition by causing his feet to bleed.  In October 1970, a surgeon recommended that the Veteran's military occupational specialty be changed to a sedentary position.
 
In April 1972, the Veteran filed a claim of entitlement to service connection for jungle rot of the feet.  He reported that he had been treated for the problem at the hospitals in Long Binh and Saigon during the time period from May 1970 to the end of 1970.  
 
On May 1972 VA orthopedic examination, no orthopedic condition was found in the feet except the Veteran's congenital condition and no skin disease was noted.  
 
As noted above, in the July 1972 rating decision, the New York RO denied service connection for jungle rot of the feet, finding that the disorder was not shown by the evidence of record.    
 
Evidence received since the July 1972 denial includes VA medical records and the Veteran's statements.  VA medical records show that the Veteran's "computerized problem list" includes tinea pedis and dermatophytosis.  Tinea pedis was identified as early as May 2002 and dermatophytosis was identified as early as August 2004.  In his August 2007 notice of disagreement, the Veteran reported that he wished to claim service connection for fungus of his feet and noted the profile he had for his feet during service.  
  
As the above evidence was not considered in 1972, it is new.  Evidence of a current disability also relates to an unestablished fact and raises a reasonable possibility of substantiating the claim as it tends to indicate that the Veteran does have current problems with foot fungus, which could be related to the problems with jungle rot he experienced in service.  Thus, the newly received evidence is both new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
 
The claim is reopened.


ORDER
 
Entitlement to service connection for arthritis is denied.  
 
New and material evidence having been received, the claim of entitlement to service connection for foot fungus is reopened.  
 
 
REMAND
 
Having reopened the claim of entitlement to service connection for foot fungus, the Board must consider the merits of the claim.  On review, further development is warranted. 
 
Although service treatment records do not include any documentation of foot fungus, the Veteran is competent to report that he experienced skin problems while on active duty.  While the evidence shows that the Veteran has experienced relatively recent problems with tinea pedis and dermatophytosis, he appellant alleges that he has experienced intermittent problems with such fungus since service.  Consequently, he should be afforded a VA examination to assess the likely etiology of any current fungal infection, to include tinea pedis and/or dermatophytosis.  Prior to affording the Veteran the examination, the AMC/RO should obtain records of any VA skin treatment or evaluation since May 2009.  The AMC/RO should also ask the Veteran to identify any sources of treatment or evaluation he has received any skin disorder, to include tinea pedis and dermatophytosis, prior to May 2002 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  
 
Regarding the claim of entitlement to service connection for a psychiatric disability, the Veteran was afforded a VA examination in June 2007.  After performing the examination and reviewing the claims file, the examiner diagnosed the Veteran with cannabis dependence in early remission.  No other mental disorder was found, and the examiner noted that although the Veteran had had prior treatment for a mental disorder, such treatment was only for substance abuse.  
 
Review of the current claims file shows that the Veteran has been diagnosed by VA treating personnel with depression not otherwise specified as early as May 2002 and as recently as April 2009.  The evidence also shows that the Veteran has been found to have an anxiety reaction in the past, and has been assigned a diagnosis of rule out post traumatic stress disorder on at least one occasion.  Additionally, he has been treated fairly consistently with anti-depressant medication and has used an anti-anxiety medication.  In October 2007, he sent VA a release of information form indicating that he had received psychiatric treatment beginning in 1973 from the New York Medical Center.  Notably, it does not appear that the RO attempted to obtain records of this reported treatment.  Consequently, a remand is necessary so that an attempt to obtain such outstanding records can be made and the Veteran can be provided with a contemporaneous VA psychiatric examination, which includes a review of the updated claims file.  Along with obtaining any available New York Medical Center records, the AMC/RO should also obtain records of VA mental health treatment from May 2009 to the present and ask the Veteran whether he received any additional mental health treatment prior to May 2002.  
 
In a January 2012 rating decision, the RO denied entitlement to service connection for a bilateral hearing loss, a lung condition and a liver cyst and granted a 20 percent rating for diabetes mellitus.   In a March 2012 rating decision, the RO continued a 30 percent rating for diabetic nephropathy and arterial hypertension.  In a subsequent May 2012 notice of disagreement, the Veteran appealed all of these determinations.  As a statement of the case has not been issued on any of these matters, further development is in order.   Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should obtain records of any VA treatment or evaluation for mental health disability and/or skin disability from May 2009 to the present.  The AMC/RO should also ask the Veteran to identify any sources of treatment or evaluation he has received for mental health and skin disabilities, to include tinea pedis and dermatophytosis, prior to May 2002.  The AMC/RO should then secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  After the Veteran furnishes an updated release of information form, the AMC/RO should make reasonable efforts to obtain any records of mental health treatment the Veteran received from the New York Medical Center from 1973 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded a VA skin examination by an appropriate physician to determine the likely etiology of any current fungal infection, to include tinea pedis or dermatophytosis.  Any indicated tests must be performed.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner should be sure to review the service treatment records, the post-service medical records any other pertinent information.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA.     
 
Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current skin disability, to include tinea pedis and dermatophytosis, is related to service.  The examiner must explain the rationale for any opinion provided.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she must specifically explain why.
 
4.  The Veteran should be afforded a VA psychiatric examination to determine the likely etiology of any diagnosed psychiatric disability.  Any indicated tests should be performed.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner should be sure to review the service treatment records, all post-service mental health records, the fact that the appellant is a verified combat veteran, and any other information in the claims file deemed pertinent.   The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA.     
 
Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disability is related to service.  The examiner must explain the rationale for any opinion provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.
 
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   
 
7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   
 
8.  The AMC/RO shall issue a statement of the case addressing the issues of entitlement to service connection for a bilateral hearing loss, a lung disorder and a liver cyst; entitlement to a rating in excess of 10 percent for diabetes prior to June 30, 201l, and to a rating in excess of 20 percent thereafter; and entitlement to a rating in excess of 30 percent for diabetic nephropathy with arterial hypertension.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on one or more of these issues, they should be returned to the Board, if otherwise in order.  38 U.S.C.A. § 7104 (West 2002).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


